People v Guevara (2021 NY Slip Op 00315)





People v Guevara


2021 NY Slip Op 00315


Decided on January 20, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 20, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
ROBERT J. MILLER
COLLEEN D. DUFFY
LINDA CHRISTOPHER, JJ.


2020-07744
 (Ind. No. 1571/2018)

[*1]The People of the State of New York, plaintiff,
vJorge Guevara, defendant.


Jorge Guevara, Somerville, NJ, defendant pro se.
Madeline Singas, District Attorney, Mineola, NY (Jason R. Richards and John B. Latella, of counsel), for plaintiff.

DECISION & ORDER
Application by the defendant, inter alia, for a writ of error coram nobis seeking leave to file a late notice of appeal from a judgment of the Supreme Court, Nassau County, rendered January 17, 2019.
ORDERED that the application is denied.
The defendant has not established his entitlement to the relief requested (see People v Syville, 15 NY3d 391).
CHAMBERS, J.P., MILLER, DUFFY and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court